Citation Nr: 1434092	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA paperless claims processing system includes a brief submitted to the Board by the Veteran's representative, as well as VA treatment records not previously associated with the claims file.  However, the RO considered those records in the April 2014 supplemental statement of the case (SSOC).  The Veterans Benefit Management System (VBMS) contains statements made by the Veteran as well as a copy of a rating decision that is also contained in the paper claims file.

The Veteran provided testimony at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in June 2013. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran does not have a current back disorder that manifest in service or within one year thereafter or that is otherwise related to his military service.




CONCLUSION OF LAW

A back disorder was not incurred in service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A May 2009 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for a back disorder.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains all available post-service medical records and all identified and available post-service medical records.

In cases where a veteran's service treatment records may have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, it is not clear as to whether the Veteran's service treatment records are complete, as they were damaged by fire while in storage.  Thus, efforts have been made to obtain alternative forms of evidence, such as evidence of VA treatment for back complaints in 1966.  Additionally, in April 2010, the AOJ advised the Veteran by letter of the types of evidence that could assist in substantiating his claim in lieu of service treatment records.  Moreover, the service department has provided copies of all records still existing (the originals are indicated to be fire-damaged and fragile), including service treatment records, service personnel records, and reserve duty records.

A VA hospital record of admission indicates that the Veteran was admitted for treatment from May 14, 1956, to May 23, 1956, and from November 25, 1960, to December 2, 1960.  The Veteran has described the admission for the period from May 14, 1956, to May 23, 1956, as being for a back disorder.  After multiple attempts to locate the records for this period of hospitalization, VA has determined that the records do not exist or that further attempts to obtain them would be futile.  However, as will be discussed further below, summary documents regarding the May 1956 hospitalization have been obtained, which show admission for a possible back strain and possible nephritis, and a discharge diagnosis of postural backache.  Similarly, a summary document of VA hospitalization in December 1960 indicates that the Veteran was treated for alcohol-related disorders and pharyngitis and does not indicate that treatment of a back condition was provided at that time.

In March 2010, the Fayetteville VA Medical Center (VAMC) indicated that it could not locate VA treatment records of the Veteran for the period from January 1, 1954, to December 31, 1962.  The VAMC elaborated that the records had been retired and that, after numerous attempts to retrieve the records, it was determined that the medical records could not be located.  The VAMC also prepared a memorandum in March 2010 describing five unsuccessful attempts to request the records from the Fayetteville VAMC and the notification from the VAMC in March 2010 that the Fayetteville VAMC could not locate the records.  In April 2010, the AOJ informed the Veteran that it could not obtain these VAMC treatment records.  

In addition, the Veteran was afforded a VA examination in February 20134 in connection with his claim for service connection for a back disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

The February 2014 VA examination was based on history provided by the Veteran, an in-person examination of the Veteran, and an accurate review of the claims file, including the available service treatment records.  The VA examiner provided a reasoned opinion that sufficiently informed the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Accordingly, the Board finds the VA examination and medical opinion are adequate.

As the report of examination and opinion is sufficient for adjudication of the claim remaining on appeal, the actions of the Agency of Original Jurisdiction (AOJ) are in substantial compliance with the Board's June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the AOJ sought and obtained additional relevant records of VA and private treatment in compliance with the Board's June 2013 remand instructions.  Further, to the extent additional identified records were sought but not obtained, the AOJ made sufficient efforts to obtain the records.  Private records were sought at least twice, including the records of Dr. P.P. (initials used to protect privacy), as identified in the June 2013 remand.  

Records in the possession of the Federal government were also sought until it was reasonably certain that such records did not exist or that additional attempts to obtain them would be futile.  The Veteran was informed as to which records VA could not obtain.  The Veteran informed VA that the Occupational Safety and Health Administration (OSHA) told him that his records previously in the possession of OSHA were not obtainable and had likely been shredded, and VA and the service department provided all identified records or indicated that the records could not be located.  The service department informed VA that it provided copies of all available records, the originals of which were damaged by fire, and that any additional records would likely have been destroyed by fire.  As reflected in VA and service department records associated with the claims file, VA treatment records from 1956 to 1962 were retired by the Fayetteville VA Medical Center (VAMC) and were sought buy the AOJ at least five times, and it was determined by the AOJ that they could not be located.  See 38 U.S.C.A.5103A(a)-(c); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the lack of success after numerous attempts to find these records, the documentation in the claims file reflects that further attempts to obtain these records would be futile.

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge 
set forth the issues to be discussed and elicited further information when appropriate.  The Veterans Law Judge also advised the Veteran that a VA examination may be required to adjudicate his claim, and such an examination was subsequently provided on remand.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case the Veteran's back disorder includes a diagnosis of arthritis, which is one of the listed chronic disorders as set forth at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  As a result, the provisions pertaining to a presumption of service connection for certain chronic disorders, to include arthritis, are for application in the present case.  

Moreover, for disabilities that are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Because the Veteran's back disorder does include arthritis, one of the listed chronic disorders as set forth at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), the provisions pertaining to continuity of symptomatology as set forth at 38 C.F.R. § 3.303(b) are for application in this matter.  

For such disabilities as are listed as chronic, service connection may be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of a current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this decision, the Board will discuss the PULHES rating system utilized at service department examinations of the Veteran.  PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the individual's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the individual may be given.  Id.; see also Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 to 4, with "1" indicating a high level of fitness and "4" indicating a medical condition or physical defect that is below the level of medical fitness for retention in the military service).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a back disorder.

The Veteran has claimed that he injured his back on active duty in 1953 and that his back problem since that time.  As previously noted, the Veteran served on active duty January 1952 to December 1953.  The available service treatment records do not document any complaints, treatment, or diagnosis of a back disorder.  In fact, a December 1953 separation examination found his spine to be normal, and his PULHES profile was evaluated as a "1" in all categories.  The Veteran also denied having a medical history of any swollen or painful joints or arthritis or rheumatism.  Thus, there was actually affirmative evidence showing that he did not have any spine abnormalities at the time of his separation from service.

Following the Veteran's separation from service in December 1953, a VA hospitalization records dated from May 14, 1956, to May 23, 1956, documents an admission diagnosis of a possible back strain and possible nephritis.  His discharge diagnosis was a postural backache.

At an October 1957 reserve duty examination, the Veteran' spine was clinically evaluated as normal, and his PULHES profile was evaluated as a "1" in all categories.  He denied having a medical history of swollen or painful joints; arthritis or rheumatism; and joint or other deformity. 

A record of VA hospitalization of the Veteran from November 25, 1960, to December 2, 1960, does not reflect treatment for a back disorder.  The record lists diagnoses of (1) acute brain syndrome (alcoholic intoxication and hallucinations); (2) convulsive seizure, history of, presumably secondary to diagnosis (1); and (3), acute pharyngitis.

In November 1999, the Veteran was seen by a private clinician for complaints of low back pain and left lower extremity radiculopathy.  A MRI report at that time documented findings of left paracentral disc herniation at L4-5; central canal stenosis and bilateral neural foramina narrowing at L4-5; slight anterolisthesis with respect to L5; multilevel discogenic and facet degenerative changes in the mid and lumbar lower spine; and a nonspecific focal lesion at L3 vertebral body, possibility representing a Schmorl's node.  

The VA and private treatment records and hearing testimony indicate that the Veteran has received intermittent medical treatment for his back disorder, including multiple surgeries from private treatment providers, since 1999.

As previously noted, the Veteran was afforded a VA examination in February 2014 in connection with his claim for service connection for a back disorder.  The examiner reviewed the claims file, considered the medical history provided by the Veteran, and performed a physical examination.  

The February 2014 VA examiner noted the Veteran's report that he initially injured his back in service while lifting 55 gallon drums.  He indicated that he felt a pull in his back and then went to the dispensary where he was given medication for his back.  He also stated that he was placed on light duty for two weeks.  The Veteran further reported that he took aspirin for pain after the initial injury and was discharged from service in 1953.  He indicated he was later admitted at the VAMC for back symptoms and reported multiple surgeries on the thoracolumbar spine since 1999. 

The February 2014 VA examiner noted a February 2004 MRI showing degenerative disc disease and anterolisthesis at L3-S1, as well as the reports of imaging studies of the thoracolumbar spine documenting arthritis.  She stated that the Veteran did have degenerative disease of the lumbar spine, as documented in his medical records, but concluded it did not develop until after the Veteran's military service.  In so doing, she indicated she had reviewed the Veteran's military records, but could not find any complaint of back pain or any other associated factors that would lead to the Veteran's current back pain condition.  The examiner elaborated that the Veteran's service separation examination did not show any on-going problem with his back.  Therefore, the examiner opined that it was less likely than not that the Veteran's back disorder resulted from an in-service condition.  

As noted above, the Veteran served on active duty from January 1952 to December 1953.  The available service treatment records include no notation of treatment or diagnosis of a back disorder.  His spine was normal at the time of his separation examination, and his PULHES profile was "1" for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition.  Additionally, the Veteran reported he had no past or present medical history pertaining to his joints or arthritis on Report of Medical History for Release from Active Duty in December 1953 and on his October 1957 reserve duty examination more than three years after active service.  

There is also no objective indication of arthritis or degenerative changes of the low back within one year after the Veteran's active duty service.  Rather, the first evidence of arthritis was revealed many decades after his active duty service.  Thus, the Veteran is not entitled to service connection for a back disorder (arthritis) on a presumptive basis.  

The Board acknowledges the Veteran's contention that his current back disorder began in service and that his symptoms have continued since that time.   While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had back problems since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As discussed above, his December 1953 separation examination actually provides affirmative evidence showing that his spine was normal, and he even denied having any relevant medical history at that time.  Indeed, he signed a statement on the medical history report certifying that the information was true and complete to the best of his knowledge. See Buchanan, 451 F.3d at 1337 (finding that Board may weigh absence of contemporaneous medical evidence against lay evidence in determining credibility).

There were also no complaints, treatment, or diagnosis of a back disorder for several years following his active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In fact, despite seeking treatment for back pain in May 1956, an October 1957 reserve duty examination once again found the Veteran's spine to be normal.  His PUHLES profile remained the same, and he denied any relevant medical history.  As such, there was further affirmative evidence showing that he did not have a chronic or continuous back disorder since his active duty service.  Again, he signed a statement on the medical history report at that time certifying that the information was true and complete to the best of his knowledge. 

Therefore, the Board finds that the Veteran's reported onset and continuity of symptomatology is not credible.  Accordingly, the Board concludes that back disorder did not manifest in service or within one year thereafter.

In addition to the lack of evidence showing that a back disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.  In this regard, the Board finds that the Veteran's lay assertions regarding a nexus are outweighed by the February 2014 VA medical opinion.  Even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than his more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on her medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a back disorder is not warranted.


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


